Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION.

Allowable Subject Matter


1.	Claims 1-20 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein the first electrode comprises an active material from which at least one metallic species is transferred into interstices of a crystal lattice of the crystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the crystalline layer is altered” (claim 1); "wherein the first electrode comprises a material from which at least one metallic species is transferred into the single crystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the single crystalline layer is altered” (claim 2); or "wherein the first electrode comprises a material from which at least one metallic species is transferred into the polycrystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the polycrystalline layer is altered” (claim 3) as instantly claimed and in combination with the remaining elements. 
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10,756,263 -discloses a method of switching a phase-change device, comprising: changing phase of a phase-change device from a semiconducting 2H phase to a new 2Hd phase with a higher conductivity, the device having an active material with a thickness including a phase transition material to thereby transition the device from a high resistive state to a low resistive state by application of a set voltage and further to return the device from the low resistive state back to the high resistive state by application of a reset voltage, wherein the active material is a phase-change material, and wherein the device further comprising: a substrate; a first electrode formed atop the substrate, wherein the active material is formed atop the first electrode; an isolation layer atop the active material; and a second electrode formed atop the isolation material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818